DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9, 17 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 1, 9, 17 and 25, applicant attempts to define the subject matter in terms of the result to be achieved (“to enhance immunity of the current sensor to an interfering external field”), but in so doing merely states the problem to be solved, without indicating the technical features or steps necessary for achieving this result.  Due to lack of essential features it is unclear how applicant is enhancing immunity of the current sensor to an interfering external field.  
Claims 2 - 8 are rejected by virtue of the dependency on claim 1.
Claims 10 - 16 are rejected by virtue of the dependency on claim 9.
Claims 18 - 24 are rejected by virtue of the dependency on claim 17.
 	Claims 26 - 32 are rejected by virtue of the dependency on claim 25.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (9,739,808) in view of Paci et al. (2018/0180649).
As to claim 33, Fang et al. (hereinafter Fang) devices, methods and systems for sensing current comprising a means for conducting current (322); and first, second, third and fourth means for sensing magnetic fields (310, 100-1 – 100-4, Fig. 1B and 3) generated by the means for conducting current (322) (Col. 3, line 11 – Col. 4, line 11).

    PNG
    media_image1.png
    477
    664
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    664
    660
    media_image2.png
    Greyscale

Fang fails to disclose a means for subtracting an interfering external field affecting the first, second, third and fourth means for sensing magnetic fields.
Paci et al. (hereinafter Paci) discloses an integrated current sensor device comprising a means for subtracting an interfering external field affecting the first, second, third and fourth means for sensing magnetic fields (6, 13, 29, [0010], [0049], [0057]).

    PNG
    media_image3.png
    1
    1
    media_image3.png
    Greyscale
 
    PNG
    media_image3.png
    1
    1
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    836
    604
    media_image4.png
    Greyscale

 Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Fang in view of the teachings of Paci including a means for subtracting an interfering external field affecting the first, second, third and fourth means for sensing magnetic fields to increase the sensitivity of detection.

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Foletto et al. (2019/0234763) is cited for its disclosure of a magnetic field sensor having compensation for magnetic field sensing element placement.
Racz (9,176,170) is cited for its disclosure of a current sensor.
Fermon et al. (2015/0194597) is cited for its disclosure of magnetoresistance element with improved response to magnetic fields.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose telephone number is (571)272-2263. The examiner can normally be reached M-F: 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REENA AURORA/         Primary Examiner, Art Unit 2858